Richard B. Adkisson, Chief Justice, dissenting. The trial court properly refused appellant’s request for a continuance, first requested on the day of the trial. The party alleging error is required to demonstrate that prejudice did in fact exist. Finch v. State, 262 Ark. 313, 556 S.W.2d 434 (1977); Renton v. State, 274 Ark. 87, 622 S.W.2d 171 (1981). Appellant claims that she did not have an opportunity to interview her witnesses before trial. But, even so, during the trial or after the trial she would have been in a position to know what prejudice, if any, resulted from the trial court’s refusal to grant the requested continuance. The trial court’s refusal to grant a continuance is proper grounds for a motion for a new trial. Finch v. State, supra. It is significant to note that it was the appellant herself who created the alleged error by discharging her attorney. The court relieved Mr. Barker on the condition that it would not cause a delay in the trial of the case. It is noteworthy that both attorneys are representing appellant on appeal. Both agree the trial judge erred by not gleaning prejudicial error from the actions of the defendant and her attorney. Error should not be presumed. Neither the trial court nor this court has any reason to believe that upon retrial the evidence will not be exactly the same as it was in the first trial. Net result: a reversal for no reason; a waste of judicial manpower; a delay in the administration of justice. I am hereby authorized to state that Hickman, J., joins in this dissent.